                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 GC EQUIPMENT, LLC, and                               )
 GLOBECORE GmbH,                                      )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion For Entry Of Clerk’s

Default Against Defendant Globecore GMBH” (Document No. 48) filed October 2, 2018. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will deny the motion.

         By the instant motion, Plaintiff contends that the Court should enter a Default against

Defendant Globecore GmbH. (Document No. 48). Plaintiff notes that Defendant Globecore

GmbH was served with the Summons and Amended Complaint on August 27, 2018. Id. (citing

Document No. 44). As such, Plaintiff concludes that Defendant Globecore GmbH was required

to file a response by September 17, 2018.

         The undersigned notes that since the filing of the pending motion, counsel for Defendant

Globecore GmbH has filed “Defendant Globecore GmbH’s Answer And Motion To Dismiss For

Lack Of Personal Jurisdiction” (Document No. 53) on October 10, 2018, and “Notices of

Appearance” on October 9, 2018.        See (Document Nos. 49, 50, 51, and 52).        Under the

circumstances of this case, and particularly noting that Globecore GmbH “is a foreign corporation
organized and existing under the laws of Germany, with its principal place of business in

Oldenburg Eversten, Germany,” the undersigned will accept “Defendant Globecore GmbH’s

Answer…” (Document No. 53) as timely filed. (Document No. 28, p. 2; Document No. 53, p. 2).

As such, the undersigned will deny “Plaintiff’s Motion For Entry Of Clerk’s Default Against

Defendant Globecore GMBH” (Document No. 48).

       In addition, the undersigned notes that the Court previously ordered “that the parties shall,

jointly if possible, file proposed revisions to the case deadlines in the “Pretrial Order And Case

Management Plan” (Document No. 26) within thirty (30) days of Defendant Globecore GmbH

being served a copy of the Amended Complaint, but no later than January 18, 2018.” (Document

No. 43, pp. 1-2). It appears to be undisputed that Defendant Globecore GmbH was served with a

copy of the Amended Complaint on August 27, 2018; therefore, the parties were expected to file

proposed revisions to the “Pretrial Order And Case Management Plan” by September 27, 2018.

Based on the record of this case, the undersigned will sua sponte extend the deadline for proposed

revisions of the case deadlines.

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion For Entry Of Clerk’s Default

Against Defendant Globecore GMBH” (Document No. 48) is DENIED.

       IT IS FURTHER ORDERED that the parties shall file, jointly if possible, proposed

revisions to the case deadlines in the “Pretrial Order And Case Management Plan” (Document No.

26) on or before October 26, 2018.

       SO ORDERED.
                                      Signed: October 12, 2018




                                                 2
